Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00071-CR

                                     IN RE Richard LARES, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 24, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus arguing the respondent trial judge has

failed to rule on a motion. We may issue writs of mandamus to correct an abuse of discretion, but

only when agreeable to principles of law. See TEX. GOV’T CODE § 22.221(b). For mandamus, a

relator has the burden of providing this court with a record sufficient to establish the trial court

violated a ministerial duty and there is no adequate remedy at law. In re Soliz, No. 04-18-00565-

CR, 2018 WL 3998463, at *1 (Tex. App.—San Antonio Aug. 22, 2018, no pet.) (per curiam)

(mem. op., not designated for publication) (denying mandamus relief when less than two months

elapsed since relator allegedly filed his motions and the record did not contain a copy of the trial

court’s docket or other proof that establishes the trial court has failed to rule on his properly-



1
 This proceeding arises out of Cause No. 2006CR10110, styled State of Texas v. Richard Lares, pending in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                     04-21-00071-CR


presented motions within a reasonable time). See id. Having considered relator’s petition, we

conclude relator has not satisfied this burden. We therefore deny the petition for writ of mandamus.

                                                  PER CURIAM

Do Not Publish




                                                -2-